 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL REYES,                                               Case No. 1:19-cv-00155-EPG
12                           Plaintiff,
13             v.                                                 ORDER GRANTING MOTION FOR
                                                                  ATTORNEY’S FEES PURSANT TO 42
14    ANDREW SAUL, Commissioner of Social                         U.S.C. § 406(B)
      Security,
15                                                                (ECF No. 19)
                             Defendant.
16                                                                ORDER FOR CLERK TO MAIL A COPY OF
                                                                  THIS ORDER TO PLAINTIFF
17

18            Plaintiff’s counsel, Jonathan O. Peña, moves for an award of attorney’s fees for his

19   representation in this case. (ECF No. 19). The motion indicates that counsel served Plaintiff with

20   a copy of the motion by mail.1 (Id. at 9). Further, the motion notifies Plaintiff of the right to object

21   to the requested fee within fourteen days of service of the motion. (Id. at 1). Plaintiff has not filed

22   any objections or statement concerning the motion. The Commissioner filed a response taking no

23   position on the reasonableness of counsel’s request. (ECF No. 20).

24            For the reasons set forth below, the motion for attorney’s fees is GRANTED in the

25   amount of $11,973.13, subject to an offset of $2,420.00 in fees already awarded pursuant to the

26   Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), on November 20, 2019, (ECF No. 18).

27             1
                 The motion states that “Plaintiff will be served” by mail with a copy of the motion. (Id. at 9). The Court
     will presume that counsel did in fact serve Plaintiff. However, if, for whatever reason, counsel failed to serve
28   Plaintiff, counsel is directed to submit a notice filing immediately alerting the Court upon receipt of this order.
                                                                  1
 1         I.       BACKGROUND

 2               On February 4, 2019, Plaintiff brought the underlying action seeking judicial review of a

 3   final administrative decision denying Plaintiff’s claim for disability insurance and supplemental

 4   security income benefits for lack of disability under the Social Security Act. (ECF No. 1). On

 5   August 22, 2019, the parties stipulated to a voluntary remand pursuant to sentence four of 42

 6   U.S.C. § 405(g), which the Court granted. (ECF Nos. 14, 15).

 7               Following the remand, the presiding administrative law judge issued a favorable decision

 8   awarding Plaintiff benefits. (ECF No. 19, at 3; see ECF No. 19-1). In a letter dated April 25,

 9   2021, the Commissioner informed Plaintiff that $21,973.13 was being withheld to use to

10   compensate counsel. (ECF No. 19-1, at 3). This amount represents 25% of Plaintiff’s total past-

11   due benefits, indicating that Plaintiff’s past-due benefits are $87,892.52.2

12               On April 28, 2021, counsel filed this motion for attorney’s fees in the amount of

13   $11,973.13, with an offset of $2,420.00 for EAJA fees already awarded. (ECF No. 18). The

14   Commissioner filed a response to the motion on May 3, 2021, taking no position on the

15   reasonableness of the requested fee award but providing an analysis of the requested fees. (ECF

16   No. 20).

17         II.      DISCUSSION

18               Pursuant to the Social Security Act, attorneys may seek a reasonable fee for cases in

19   which they have successfully represented social security claimants. Section 406(b) provides:

20               Whenever a court renders a judgment favorable to a claimant under this
                 subchapter who was represented before the court by an attorney, the court may
21               determine and allow as part of its judgment a reasonable fee for such
                 representation, not in excess of 25 percent of the total of the past-due benefits to
22               which the claimant is entitled by reason of such judgment, and the Commissioner
                 of Social Security may . . . certify the amount of such fee for payment to such
23
                 attorney out of, and not in addition to, the amount of such past-due benefits . . . .
24
     42 U.S.C. § 406(b)(1)(A) (emphasis added).
25
     ///
26
27             2
                 As ordered (ECF No. 21) by the Court, Plaintiff and the Commissioner filed a joint statement setting forth
     the total amount of past-due benefits, “confirm[ing] the total past-due benefits awarded to the Plaintiff is
28   $87,892.52.” (ECF No. 22, at 2).
                                                                 2
 1          “In contrast to fees awarded under fee-shifting provisions such as 42 U.S.C. § 1988, the

 2   [406(b)] fee is paid by the claimant out of the past-due benefits awarded; the losing party is not

 3   responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009) (en banc)

 4   (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002)). Even though the § 406(b) attorney fees

 5   award is not paid by the government, the Commissioner has standing to challenge the award.

 6   Craig v. Sec’y Dep’t of Health & Human Servs., 864 F.2d 324, 328 (4th Cir. 1989), abrogated on

 7   other grounds in Gisbrecht, 535 U.S. at 807. The goal of fee awards under § 406(b) is to provide

 8   adequate incentive to represent claimants while ensuring that the usually meager disability

 9   benefits received are not greatly depleted. Cotter v. Bowen, 879 F.2d 359, 365 (8th Cir. 1989),

10   abrogated on other grounds in Gisbrecht, 535 U.S. at 807.

11          The 25% maximum fee is not an automatic entitlement, and courts are required to ensure

12   that the requested fee is reasonable. Gisbrecht, 535 U.S. at 808-09 (noting that “§ 406(b) does not

13   displace contingent-fee agreements within the statutory ceiling; instead, § 406(b) instructs courts

14   to review for reasonableness fees yielded by those agreements”). “Within the 25 percent

15   boundary . . . the attorney for the successful claimant must show that the fee sought is reasonable

16   for the services rendered.” Id. at 807; see also Crawford, 586 F.3d at 1148 (holding that § 406(b)

17   “does not specify how courts should determine whether a requested fee is reasonable” but

18   “provides only that the fee must not exceed 25% of the past-due benefits awarded”).

19          Generally, “a district court charged with determining a reasonable fee award under

20   § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee arrangements,’ . . .
21   ‘looking first to the contingent-fee agreement, then testing it for reasonableness.’” Crawford, 586

22   F.3d at 1148 (quoting Gisbrecht, 535 U.S. at 793, 808). The United States Supreme Court has

23   identified several factors that may be considered in determining whether a fee award under a

24   contingent-fee agreement is unreasonable and therefore subject to reduction by the court: (1) the

25   character of the representation; (2) the results achieved by the representative; (3) whether the

26   attorney engaged in dilatory conduct in order to increase the accrued amount of past-due benefits;
27   (4) whether the benefits are large in comparison to the amount of time counsel spent on the case;

28   and (5) the attorney’s record of hours worked and counsel’s regular hourly billing charge for non-
                                                        3
 1   contingent cases. Id. (citing Gisbrecht, 535 U.S. at 807-08).

 2          Here, Plaintiff signed a fee agreement, stating as follows: “I agree that my attorney shall

 3   charge and receive as the fee an amount equal to twenty-five percent (25%) of the past-due

 4   benefits that are awarded to my family and me in the event my case is won.” (ECF No. 19-2, p.

 5   1).

 6          The Court has considered the character of counsel’s representation of Plaintiff and the

 7   good results achieved by counsel, which includes an award of benefits. Plaintiff’s counsel

 8   represents that “15.6 [hours] of federal court legal services” were spent representing Plaintiff in

 9   this matter. (ECF No. 19, p. 5). This time resulted in the Commissioner agreeing to a remand,

10   which led to an award of benefits to Plaintiff. There is no indication that a reduction of the award

11   is warranted due to any substandard performance by Plaintiff’s counsel as counsel secured a

12   successful result for Plaintiff. There also is no evidence that counsel engaged in any dilatory

13   conduct resulting in delay.

14          Counsel’s requested award of $11,973.13 for 15.6 hours of legal services, results in an

15   approximate hourly rate of $767.51. The Ninth Circuit has found similar and higher effective

16   hourly rates reasonable in social security contingency fee arrangements. See, e.g., Crawford, 586

17   F.3d at 1153 (explaining that the majority opinion found reasonable effective hourly rates

18   equaling $519, $875, and $902) (J. Clifton, concurring in part and dissenting in part). And as a

19   different court in this district recently noted, even higher effective hourly rates have been

20   approved:
21          [S]ince Gisbrecht, courts note that reducing a fee request is dicey business and
            find fee awards of an effective hourly rate much higher than this to be reasonable.
22          Williams v. Berryhill, No. EDCV 15-919-KK, 2018 WL 6333695, at *2 (C.D.
            Cal. Nov. 13, 2018) (awarding fee request that provides an effective hourly rate of
23          $1,553.36 per hour); Coles v. Berryhill, No. EDCV 14-1488-KK, 2018 WL
            3104502, at *3 (C.D. Cal. June 21, 2018) (effective hourly rate of $1,431.94
24
            reasonable under the circumstances); Palos v. Colvin, No. CV 15-04261-DTB,
25          2016 WL 5110243, at *2 (C.D. Cal. Sept. 20, 2016) (fees sought translate to
            $1,546.39 per hour for attorney and paralegal services); see also Villa v. Astrue,
26          No. CIVS-060846 GGH, 2010 WL 118454, at *1, n.1 (E.D. Cal. Jan. 7, 2010)
            (“In practice, the more efficient counsel is in court, the higher will be the hourly
27          fee amount represented in a § 406 fee award.”)
28
                                                        4
 1   Mayfield v. Comm’r of Soc. Sec., No. 1:16-cv-01084-SAB, ECF No. 24, at 5 (E.D. Cal. March 19,

 2   2020).

 3            Further, the requested attorney’s fees award of $11,973.13 is approximately 13.5% of the

 4   past-due benefits (and thus does not exceed 25% of past-due benefits) and it is not excessive in

 5   relation to the past-due benefits awarded.3 See generally Ortega v. Comm’r of Soc. Sec., No.

 6   1:12–cv–01030–AWI–SAB, 2015 WL 5021646, at *3 (E.D. Cal. Aug. 21, 2015) (granting §

 7   406(b) attorney fees in the amount of $24,350); Thomas v. Colvin, No. 1:11–cv–01291–SKO,

 8   2015 WL 1529331, at *3 (E.D. Cal. Apr. 3, 2015) (granting § 406(b) attorney fees in the amount

 9   of $44,603.50); Boyle v. Colvin, No. 1:12–cv–00954–SMS, 2013 WL 6712552, at *2 (E.D. Cal.

10   Dec. 19, 2013) (granting § 406(b) attorney fees in the amount of $20,577.57); Jamieson v. Astrue,

11   No. 1:09-cv-0490 LJO-DLB, 2011 WL 587096, at *2 (E.D. Cal. Feb. 9, 2011), report and

12   recommendation adopted sub nom. Jamieson v. Comm’r of Soc. Sec., 2011 WL 841363 (E.D.

13   Cal. Mar. 4, 2011) (recommending an award of § 406(b) attorney fees in the amount of $34,500).

14            In making this determination, the Court recognizes the contingent-fee nature of this case

15   and counsel’s assumption of risk in agreeing to represent Plaintiff under such terms. “District

16   courts generally have been deferential to the terms of contingency fee contracts in § 406(b)

17   cases.” Harris v. Barnhart, 262 F. Supp. 2d 1033, 1037 (N.D. Cal. 2003). Attorneys who agree to

18   represent claimants pursuant to a contingent fee agreement assume the risk of receiving no

19   compensation for their time and effort if the action fails. Id. Here, Plaintiff’s counsel accepted the

20   risk of loss in representing Plaintiff throughout this matter, Plaintiff agreed to the contingent fee,
21   and counsel successfully secured a remand and ultimately an award of substantial benefits to

22   Plaintiff.

23   ///

24            3
                The fee motion states that “[c]ounsel intends to file a fee petition for work done before the agency in an
     amount equal to $10,000.00. The 406(a) and 406(b) petitions do not exceed 25% of the Plaintiff’s backpay.” (ECF
25   No. 19, p. 6). Because “[s]ection 406(a) grants the Social Security Administration exclusive jurisdiction to award
     attorney’s fees for representation of a Social Security claimant in proceedings before the Administration,” the Court
26   takes no position on counsel’s intention to seek fees for work performed at the agency level. Clark v. Astrue, 529
     F.3d 1211, 1215 (9th Cir. 2008). Likewise, the Court need not address counsel’s claim that the combined § 406(a)-(b)
27   fees will not exceed 25% of Plaintiff’s past-due benefits. Id. at 1218 (“We hold that the plain text of 42 U.S.C.
     § 406(b) limits only the amount of attorney’s fees awarded under § 406(b), not the combined fees awarded under
28   § 406(a) and § 406(b), to 25% of the claimant’s past-due benefits.”).
                                                               5
 1             An award of attorney fees pursuant to § 406(b) in the amount of $11,973.13 is thus

 2   appropriate. An award of § 406(b) fees, however, must be offset by any prior award of attorney

 3   fees granted under the EAJA. See 28 U.S.C. § 2412; Gisbrecht, 535 U.S. at 796. Counsel was

 4   previously awarded $2,420.00 in fees pursuant to the EAJA; as such, the § 406(b) award will be

 5   offset by $2,420.00.

 6      III.      CONCLUSION AND ORDER

 7             For the reasons stated above, the Court finds that the attorney’s fees sought by Plaintiff’s

 8   counsel pursuant to § 406(b) are reasonable.

 9             Accordingly, IT IS HEREBY ORDERED that:

10             1. Plaintiff’s counsel’s motion for an award of attorney’s fees pursuant to 42 U.S.C.

11   § 406(b) in the amount of $11,973.13 (ECF No. 19) is GRANTED;

12             2. Plaintiff’s counsel is ordered to reimburse Plaintiff $2,420.00 of the § 406(b) fees

13   awarded as an offset for the EAJA fees previously awarded pursuant to 28 U.S.C. § 2412(d); and

14             3. The Clerk of the Court is respectfully directed to serve a copy of this order on Miguel

15   Reyes, Jr., 10045 Camino Ramon, Hanford, CA 93230.

16
     IT IS SO ORDERED.
17

18      Dated:       June 2, 2021                                 /s/
19                                                        UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                          6
